The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 19 and 20, drawn to a method for the impact hardening of transition of a crankshaft.
Group II, claim(s) 12-17, drawn to an apparatus for the impact hardening of transition radii of a crankshaft.
Group III, claim(s) 18, drawn to a computer program.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a drive device for rotating the crankshaft, an arresting device for arresting the crankshaft and at least one impact tool for introducing an impact force into at least one transition radius, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reim (DE102005032185) and Kreucher (U.S. Patent No. 4,171,654).  Reim teaches that the crankshaft (10) is clamped in the pre-centering (14) in such a way that it can be rotated about its own axis of rotation (12) and that the rotation can take place in both directions. ([0023]) Furthermore, it teaches that a pressure roller (22) and a support roller (24) are used to apply a pressure against the transition radius (20) after the areas of pressure were previously determined structurally and .
Kreucher teaches a milling cutter having a clamp member (96) for holding a crankshaft (C) steady during the milling operation and a driving motor (M3) for rotating the crankshaft (Col. 5, lines 41-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a driving motor and a clamp member of Kreucher to the apparatus of Reim in order to rotate the crankshaft and hold it steady during impact hardening process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/7/2021